THE COURT
held:
1. That the official appraisal, not appealed from, was conclusive as to the dutiable value of the goods, when the protest did not point out any violation of law in making the ap-praisement;
2. That the protest, in this instance, did not embrace the question as to the value of the currency in which the invoice was made out; that it related exclusively to the foreign market value; and that that was determined by the report of the appraisers. Tariff Act Aug. 30, 1842, § 17 (5 Stat. 564); Act March 3, 1851, § 2 (9 Stat. 630).
Judgment for defendant.